DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 23 June 2021 is being considered by the examiner.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 26 and 27 each similarly recite “where n is an integer greater than 1” and then recite “where i is an index value between 1 and n”.  Thus n can equal 2, and if n=2, the i needs to be an index value between 1 and 2, which is not possible.  Thus the claims are indefinite.
Claims 2-25 are rejected due to their dependency from claim 1.
For examination purposes the examiner will interpret that if n=2 that i can be equal to 1 or 2.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 2002/0052192) in view of Lin et al. (US 2019/0180667).

Regarding claim 1, Yamazaki et al. disclose a fingerprint display device having a plurality of pixel rows (Figure 8, 1-y), each pixel row of n pixel rows among the plurality of pixel rows having a plurality of display pixel units (Figures 8-9, 104/106/107 are display pixel units. See paragraph [0073].) and a plurality of fingerprint pixel units (Figures 8-9, 110/111/112/113 are fingerprint pixel units.  See paragraph [0074].), where n is an integer greater than 1 (Figure 8, y [n] is greater than 1.), the n pixel rows being driven at least by corresponding n display scan lines (Figures 8-9, G1-Gy) and n select lines (Figures 8-9, SG1-SGy) for performing display and fingerprint sensing (Figures 8-9), wherein each fingerprint pixel unit has a reset end and a select end (Figure 9 shows a reset end 110 and a select end 112. See paragraph [0074].), and the select end of the fingerprint pixel unit of the i-th pixel row among the n pixel rows is connected to a corresponding select line among the n select lines (Figures 8-9 show that the select end 112 is connected to a corresponding select line SGy), where i is an index value between i and n (Figures 8-9, i is between 1 and y.).
Yamazaki et al. fail to teach that the reset end of the fingerprint pixel unit of i-th pixel row among the n pixel rows is connected to a corresponding display scan line among the n display scan lines.
Lin et al. disclose wherein a reset end of a fingerprint pixel unit of i-th pixel row among n pixel rows is connected to a corresponding display scan line among n display scan lines (Figure 6 shows a reset end TS1 is connected to a corresponding display scan line G(n)).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the teachings of Lin et al. to connected the reset end of the fingerprint display device taught by Yamazaki et al. to a display scan line.  The motivation to combine would have been in order to reduce the number of scan lines by eliminating the need for dedicated reset lines, thus reducing the circuit size and saving space.

Claims 2, 4, 7 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 2002/0052192) in view of Lin et al. (US 2019/0180667) and further in view of Yang et al. (US 2016/0253541).

Regarding claim 2, Yamazaki et al. and Lin et al. disclose the fingerprint display device of claim 1, wherein the fingerprint pixel unit of the i-th pixel row among the n pixel rows includes:
a reset transistor (Yamazaki et al.: Figure 9, 110 is a reset transistor) having a control end used as the reset end and connected to the corresponding display scan line (Yamazaki et al.: Figure 9, in the combination with Figure 6 of Lin et al., the control end of 110 is connected to G(n+1)), and a first connection end connected to a first voltage (Yamazaki et al.: Figure 9, a first end of 110 is connected to VB), and a second connection end (Yamazaki et al.: Figure 9, 110 has a second end);
a drive transistor (Yamazaki et al.: Figure 9, 111 is a drive transistor) having a control end connected to the second connection end of the reset transistor (Yamazaki et al.: Figure 9 shows the gate of 111 connected to 110), a first connection end connected to a second voltage (Yamazaki et al.: Figure 9 shows a first end of 111 connected to VB), and a second connection end (Yamazaki et al.: Figure 9 shows 111 has a second end.);
a select transistor (Yamazaki et al.: Figure 9, 112 is a select transistor) having a control end used as the select end and connected to the corresponding select line (Yamazaki et al.: Figure 9 shows a control end of 112 connected to SG), a first connection end connected to the second connection end of the drive transistor (Yamazaki et al.: Figure 9 shows a first end of 112 connected to 111), and a second connection end (Yamazaki et al.: Figure 9 shows 112 has a second end.); and
a photo sensor (Yamazaki et al.: Figure 9, 113 is a photo sensor) having two ends respectively connected to the second connection end of the reset transistor and a bias voltage (Yamazaki et al.: Figure 9 shows 113 has two ends one connected to 110 and one connected to a “bias voltage”).
Yamazaki et al. and Lin et al. fail to teach a capacitor having two ends respectively connected to the control end of the drive transistor and the bias voltage.
Yang et al. disclose a capacitor (Figure 4, C3) having two ends respectively connected to the control end of the drive transistor and the bias voltage (Figure 4 shows C3 having ends connected to driving transistor M2 and the other end connected through M2 to a “bias voltage” [fourth signal source].).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the capacitor teachings of Yang et al. in the fingerprint display device taught by the combination of Yamazaki et al. and Lin et al.  The motivation to combine would have been in order to improve the collection of the fingerprint signal data from the photo sensor.

Regarding claim 4, Yamazaki et al., Lin et al. and Yang et al. disclose the fingerprint display device of claim 2, wherein the display scan lines and the select lines are driven sequentially (Yang et al.: Figure 3, VSCAN1 and VSCAN2 are sequential); when driving the i-th display scan line among the n display scan lines, the reset transistor of the fingerprint pixel unit of the i-th pixel row among the n pixel rows is turned on to reset voltage level of the capacitor (Yang et al.: In the combination, SCAN1 will perform this during time 1 of Figure 3.); when driving the 1-th select line among the n select scan lines, the select transistor of the fingerprint pixel unit of the i-th pixel row among the n pixel rows is turned on to read fingerprint signal (Yang et al.: In the combination, SCAN2 will perform this during time 2 of Figure 3.).

Regarding claim 7, Yamazaki et al., Lin et al. and Yang et al. disclose the fingerprint display device of claim 2.
Yamazaki et al., Lin et al. and Yang et al. fail to explicitly teach wherein the display scan lines and the select lines are made of metal-1 layer, and data lines connected to sub-pixels of the display pixel unit are made of metal-2 layer.
However, it would have been an obvious design choice to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use metal-1 and metal-2 layers since there were a finite number of identified and predictable potential solutions of the materials and type of metals used for the display lines which includes metal-1 and metal-2 materials.  One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success since metal-1 and metal-2 layers were well known types of metals used for scan and data lines and would have resulted in the predictable result of allowing the signals to be provided to the pixel circuits.  Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 26, this claim is rejected under the same rationale as claims 1 and 4.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 2002/0052192) in view of Lin et al. (US 2019/0180667) and further in view of Yang et al. (US 2016/0253541) and Taghibakhsh (US 2019/0079186).

Regarding claim 3, Yamazaki et al., Lin et al. and Yang et al. disclose the fingerprint display device of claim 2, wherein the second connection end of the select transistor is used as a readout end and connected to a readout line (Yamazaki et al.: Figure 9, SS [sensor output wiring] is a readout line connected to the second connection end of 112.). 
Yamazaki et al., Lin et al. and Yang et al. fail to teach wherein the readout ends of the fingerprint pixel units in the same column are connected to a load transistor for sharing the load transistor; the load transistor has a control end connected to a fifth voltage, a first connection end connected to the readout line, and a second connection end connected to a sixth voltage.
Taghibakhsh disclose wherein readout ends of fingerprint pixel units in a same column are connected to a load transistor for sharing the load transistor (Figure 5 shows 522 for each column, which is a load transistor for sharing the load transistor.); the load transistor has a control end connected to a fifth voltage (Figure 5 shows the transistor DRESET has a control end connected to a “fifth voltage”), a first connection end connected to the readout line (Figure 5 shows DRESET has a first end connected to the readout line DL), and a second connection end connected to a sixth voltage (Figure 5 shows DRESET has a second end connected to DRESETV [sixth voltage].).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the load transistor teachings of Taghibakhsh in the fingerprint display device taught by the combination of Yamazaki et al., Lin et al. and Yang et al.  The motivation to combine would have been in order to more accurately control the output of the readout signal for the fingerprint detection thus improving the accuracy of the output.

Claims 5-6, 8-9 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 2002/0052192) in view of Lin et al. (US 2019/0180667) and further in view of Yang et al. (US 2016/0253541) and Lee et al. (US 2018/0173923).

Regarding claim 5, Yamazaki et al., Lin et al. and Yang et al. disclose the fingerprint display device of claim 2, wherein the plurality of pixel units are disposed on a panel and utilizing GOA circuits (Yang et al.: Paragraph [0076]), where the scan lines for display are driven sequentially (Yang et al.: Figure 3, Scan 1) and the select lines for fingerprint sensing are driven sequentially (Yang et al.: Figure 3, Scan 2)
Yamazaki et al., Lin et al. and Yang et al. fail to explicitly teach an integration integrated circuit controls a display driving GOA circuit to sequentially drive the display scan lines for display, and controls a fingerprint sensing driving GOA circuit to sequentially drive the select lines for fingerprint sensing in cooperation with driving of the display scan lines, where sensed fingerprint data is read from the readout line to the integration integrated circuit for performing fingerprint recognition.
Lee et al. disclose an integration integrated circuit (Figure 12, 1200/1020) that controls a display driving circuit to drive display scan lines for display (Figure 1, 30 is a display driving circuit for driving display scan lines for display), and controls a fingerprint sensing driving circuit to drive select lines for fingerprint sensing in cooperation with driving of the display scan lines (Figure 1, 30 is a fingerprint sensing driving circuit which drives select lines for fingerprint sensing in cooperation with driving of the display scan lines.), where sensed fingerprint data is read from a readout line to the integration integrated circuit for performing fingerprint recognition (Figure 13, signal to 1010 for FP sensing.).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the integration integrated circuit, display circuit and fingerprint circuit teachings of Lee et al. in the fingerprint display device taught by the combination of Yamazaki et al., Lin et al. and Yang et al.  The motivation to combine would have been in order to provide precise control over the application of the display and fingerprint driving signals and reception of the fingerprint signals thus allowing for improved precision of the display and fingerprint functions.

Regarding claim 6, Yamazaki et al., Lin et al., Yang et al. and Lee et al. disclose the fingerprint display device of claim 5, wherein the panel senses touch of a finger and transmits touch signal to the integration integrated circuit so as to provide a touch sensing function (Lee et al.: Paragraph [0098].).

Regarding claim 8, Yamazaki et al., Lin et al., Yang et al. and Lee et al. disclose the fingerprint display device of claim 6, wherein, when fingerprint sensing is not activated, display driving and touch sensing are performed on the panel in a time-sharing manner (Lee et al.: Figure 30, normal driving and the fingerprint sensing preparation operation), in which, when performing touch sensing, a full drive signal as same as touch driving signal is sent to the display scan line (Lee et al.: Figure 30 a “full drive signal” is sent to the display scan line during the fingerprint sensing preparation operation); when fingerprint sensing is performed and touch sensing is off, display data is updated and the fingerprint pixel unit is reset during a display period, where there is a time interval between the display period and a fingerprint sensing period (Lee et al.: Figure 30 shows that in the fingerprint-sensing operation period FM that touch sensing is off, and there is a time interval TM between DM [display] and FM [fingerprint]).

Regarding claim 9, Yamazaki et al., Lin et al., Yang et al. and Lee et al. disclose the fingerprint display device of claim 6, wherein, when fingerprint sensing is not activated, a full drive signal as same as the touch driving signal is sent to the select line during a touch period (Lee et al.: Figure 30 a “full drive signal” is sent to the display scan line during TM of the fingerprint sensing preparation operation and fingerprint sensing is not activated); when fingerprint sensing is activated and touch sensing is off, fingerprint data is read during a fingerprint sensing period (Lee et al.: Figure 30, fingerprint info is read during FM when TM is “off”).

Regarding claim 27, this claim is rejected under the same rationale as claims 1, 4 and 5.

Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 2002/0052192) in view of Lin et al. (US 2019/0180667) and further in view of Chuang et al. (US 2010/0091162).

Regarding claim 10, Yamazaki et al. and Lin et al. disclose the fingerprint display device of claim 1.
Yamazaki et al. and Lin et al. fail to explicitly teach wherein the fingerprint pixel unit of the i-th pixel row among the n pixel rows includes:
a reset transistor having a control end used as the reset end and connected to the corresponding display scan line, a first connection end connected to a third voltage, and a second connection end;
a drive transistor having a control end connected to the second connection end of the reset transistor, a first connection end connected to a fourth voltage, and a second connection end;
a photo sensor having a first end connected to the second connection end of the reset transistor, and a second end used as the select end and connected to the corresponding select line; and
a capacitor having two ends respectively connected to the control end of the drive transistor and the second end of the photo sensor.
Chuang et al. disclose wherein a fingerprint pixel unit of an i-th pixel row among n pixel rows includes:
a reset transistor (Figure 1, 120 is a reset transistor) having a control end used as the reset end and connected to a corresponding line (Figure 1 shows the control end of 120 connected to 111.), a first connection end connected to a third voltage (Figure 1 shows a first end of 120 connected to VREF [third voltage].), and a second connection end (Figure 1 shows 120 has a second end);
a drive transistor (Figure 1, 130 is a drive transistor) having a control end connected to the second connection end of the reset transistor (Figure 1 shows a control end of 130 connected to the second end of 120.), a first connection end connected to a fourth voltage (Figure 1 shows a first end of 130 connected to VDD [fourth voltage]), and a second connection end (Figure 1 shows 130 has a second end.);
a photo sensor (Figure 1, 140 is a photo sensor) having a first end connected to the second connection end of the reset transistor (Figure 1 shows a first end of 140 connected to the second end of 120), and a second end used as the select end and connected to the corresponding select line (Figure 1 shows the second end of 140 is used as a select line and connected to 113); and
a capacitor (Figure 1, 150 is a capacitor) having two ends respectively connected to the control end of the drive transistor and the second end of the photo sensor (Figure 1 shows a first end of 150 connected to 130 and the second end of 150 connected to the second end of 140.).
Thus the combination of Yamazaki et al. and Lin et al. contained a device which differed from the claimed device by the substitution of the fingerprint pixel unit structure.
Chuang et al. teaches the substituted fingerprint pixel unit structure, and the function was known in the art to provide fingerprint detection.
Yamazaki et al. and Lin et al.’s fingerprint pixel unit structure could have been substituted with the fingerprint pixel unit structure of Chuang et al., and the results would have been predictable and resulted in detecting fingerprints in the display device.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 15, Yamazaki et al., Lin et al. and Chuang et al. disclose the fingerprint display device of claim 10.
Yamazaki et al., Lin et al. and Chuang et al. fail to explicitly teach wherein the display scan lines and the select lines are made of metal-1 layer, and data lines connected to sub-pixels of the display pixel unit are made of metal-2 layer.
However, it would have been an obvious design choice to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use metal-1 and metal-2 layers since there were a finite number of identified and predictable potential solutions of the materials and type of metals used for the display lines which includes metal-1 and metal-2 materials.  One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success since metal-1 and metal-2 layers were well known types of metals used for scan and data lines and would have resulted in the predictable result of allowing the signals to be provided to the pixel circuits.  Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 2002/0052192) in view of Lin et al. (US 2019/0180667) and further in view of Chuang et al. (US 2010/0091162) and Taghibakhsh (US 2019/0079186).

Regarding claim 11, this claim is rejected under the same rationale as claim 3.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 2002/0052192) in view of Lin et al. (US 2019/0180667) and further in view of Chuang et al. (US 2010/0091162) and Yang et al. (US 2016/0253541).

Regarding claim 12, Yamazaki et al., Lin et al. and Chuang et al. disclose the fingerprint display device of claim 10, when driving the i-th display scan line, the reset transistor of the fingerprint pixel unit of the i-th pixel row is turned on to reset voltage level of the capacitor (Lin et al.: Figure 6 shows that then the i-th scan line is driven that the i-th fingerprint pixel is reset [which resets the level of the capacitor in combination with Figure 1 of Chuang et al.]); when driving the 1-th select line, power is supplied to the photo sensor of the fingerprint pixel unit of the i-th pixel row among the n pixel rows to increase voltage level of the select end so as to turn on the drive transistor for reading fingerprint signal (Chuang et al.: Figure 1 shows when the power is supplied to 140 the voltage level will increase to turn on 130.).
Yamazaki et al., Lin et al. and Chuang et al. fail to explicitly teach wherein the display scan lines and the select lines are driven sequentially.
Yang et al. disclose wherein display scan lines and select lines are driven sequentially (Figure 3, VSCAN1 and VSCAN2 are sequential).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the sequential teachings of Yang et al. in the fingerprint display device taught by the combination of Yamazaki et al. and Lin et al.  The motivation to combine would have been in order to provide integration of the display driving and the fingerprint identification in an effective manner (See paragraph [0007] of Yang et al.).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 2002/0052192) in view of Lin et al. (US 2019/0180667) and further in view of Chuang et al. (US 2010/0091162) and Lee et al. (US 2018/0173923).

Regarding claim 13, this claim is rejected under the same rationale as claim 5.

Regarding claim 14, this claim is rejected under the same rationale as claim 6.

Claims 16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 2002/0052192) in view of Lin et al. (US 2019/0180667) and further in view of Kagawa et al. (US 2008/0297615) and Mollov et al. (US 2008/0094378).

Regarding claim 16, Yamazaki et al. and Lin et al. disclose the fingerprint display device of claim 1.
Yamazaki et al. and Lin et al. fail to teach wherein the fingerprint pixel unit of the i-th pixel row among the n pixel rows includes:
a photo sensor having a first end, and a second end;
a reset transistor having a control end used as the reset end and connected to a corresponding display scan line, a first connection end, and a second connection end;
a reset switch transistor having a control end connected to a reset switch control line, a first connection end, and a second connection end, wherein the reset transistor and the reset switch transistor are connected in series between a first voltage and the first end of the photo sensor;
a drive transistor having a control end connected to the first end of the photo sensor, a first connection end connected to a second voltage, and a second connection end; and
a select transistor having a control end used as the select end and connected to the corresponding select line, a first connection end connected to the second connection end of the drive transistor, and a second connection end.
Kagawa et al. disclose wherein a fingerprint pixel unit of an i-th pixel row among n pixel rows includes:
a photo sensor having a first end, and a second end (Figure 5, 31 is a photo sensor having a first and second end.);
a reset transistor (Figure 5, 32 is a reset transistor) having a control end used as the reset end and connected to a corresponding display scan line (Figure 5 shows a control end of 32 is connected to Row-rst [corresponding display scan line].), a first connection end, and a second connection end (Figure 5 shows 32 has a first end and a second end);
a reset switch transistor (Figure 5, 33 is a reset switch transistor) having a control end connected to a reset switch control line (Figure 5 shows a control end of 33 is connected to Clm-rst [reset switch control line]), a first connection end, and a second connection end (Figure 5 shows 33 has a first end and a second end), wherein the reset transistor and the reset switch transistor are connected in series between a first voltage and the first end of the photo sensor (Figure 5 shows 32 and 33 in series between V-rst [first voltage] and 31.);
a drive transistor (Figure 5, 34 is a drive transistor) having a control end connected to the first end of the photo sensor (Figure 5 shows a control end of 34 is connected to the first end of 31), a first connection end connected to a second voltage (Figure 5 shows a first end of 34 is connected to Vdd [second voltage].), and a second connection end (Figure 5 shows 34 has a second end.); and
a select transistor (Figure 5, 35 is a select transistor) having a control end used as the select end and connected to the corresponding select line (Figure 5 shows a control end of 35 is connected to Row-sel [corresponding select line]), a first connection end connected to the second connection end of the drive transistor (Figure 5 shows a first end of 35 is connected to a second end of 34), and a second connection end (Figure 5 shows 35 has a second end.).
Thus the combination of Yamazaki et al. and Lin et al. contained a device which differed from the claimed device by the substitution of the fingerprint pixel unit structure.
Kagawa et al. teaches the substituted fingerprint pixel unit structure, and the function was known in the art to provide fingerprint detection.
Yamazaki et al. and Lin et al.’s fingerprint pixel unit structure could have been substituted with the fingerprint pixel unit structure of Chuang et al., and the results would have been predictable and resulted in detecting fingerprints in the display device.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Yamazaki et al., Lin et al. and Kagawa et al. fail to teach the second end of the photo sensor connected to a bias voltage; and a capacitor having two ends respectively connected to the first end and the second end of the photo sensor.
Mollov et al. disclose wherein a second end of a photo sensor is connected to a bias voltage (Figure 3A, a second end of 308 is connected to a bias voltage. See paragraph [0036]); and a capacitor having two ends respectively connected to the first end and the second end of the photo sensor (Figure 3A, 310 is connected to the first and second ends of 308.).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the bias voltage and capacitor teachings of Mollov et al. in the fingerprint display device taught by the combination of Yamazaki et al., Lin et al. and Kagawa et al.  The motivation to combine would have been in order to allow for a continuous exposure method which improves the detection of the fingerprint signals (See paragraph [0035] of Mollov et al..).


Regarding claim 18, Yamazaki et al., Lin et al., Kagawa et al. and Mollov et al. disclose the fingerprint display device of claim 16, wherein the second connection end of the reset transistor is connected to the first end of the photo sensor (Kagawa et al.: Figure 5 shows a second end of 32 is connected to 31.), the first connection end of the reset transistor is connected to the second connection end of the reset switch transistor (Kagawa et al.: Figure 5 shows a first end of 32 is connected to a second end of 33), and the first connection end of the reset switch transistor is connected to the first voltage (Kagawa et al.: Figure 5 shows a first end of 33 is connected to V-rst).

Regarding claim 19, Yamazaki et al., Lin et al., Kagawa et al. and Mollov et al. disclose the fingerprint display device of claim 16, wherein the reset switch transistor is controlled by the reset switch control line to determine whether the capacitor is reset to adjust exposure time (In the combination, since the capacitor is connected as claimed, then the reset switch control line Clm-rst will clearly reset the capacitor which will adjust the exposure time.).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 2002/0052192) in view of Lin et al. (US 2019/0180667) and further in view of Kagawa et al. (US 2008/0297615), Mollov et al. (US 2008/0094378) and Taghibakhsh (US 2019/0079186).

Regarding claim 17, this claim is rejected under the same rationale as claim 3.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 2002/0052192) in view of Lin et al. (US 2019/0180667) and further in view of Kagawa et al. (US 2008/0297615), Mollov et al. (US 2008/0094378), Lee et al. (US 2018/0173923) and Iwamoto et al. (US 2010/0213351).

Regarding claim 20, please refer to the rejection of claim 5, and furthermore Yamazaki et al., Lin et al., Kagawa et al., Mollov et al. and Lee et al. fail to explicitly teach wherein the reset switch control line is connected to a reset voltage through a first switch, and the first switch is connected to a reset switch control signal.
Iwamoto et al. disclose wherein a switch control line is connected to a voltage through a first switch (Figure 1, Qa), and the first switch is connected to a switch control signal (Figure 1 shows Qa is connected to VD [reset switch control signal].).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the switch teachings of Iwamoto et al. in the fingerprint display device taught by the combination of Yamazaki et al., Lin et al., Kagawa et al. and Mollov et al. and Lee et al. and apply them to the reset line such that the reset switch control signal and the reset voltage are provided by the integration integrated circuit.  The motivation to combine would have been in order to more accurately control the output of the reset signal for the fingerprint detection thus improving the accuracy of the output.

Claims 21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 2002/0052192) in view of Lin et al. (US 2019/0180667) and further in view of Kagawa et al. (US 2008/0297615), Mollov et al. (US 2008/0094378) and Chuang et al. (US 2010/0091162).

Regarding claim 21, please refer to the rejection of claim 16, and furthermore Yamazaki et al., Lin et al., Kagawa et al. and Mollov et al. fail to teach wherein the second end of the photo sensor is used as the select end and connected to the corresponding select line.
Chuang et al. disclose a photo sensor (Figure 1, 140 is a photo sensor) having a first end (Figure 1 shows 140 has a first end), and a second end used as the select end and connected to the corresponding select line (Figure 1 shows the second end of 140 is used as a select line and connected to 113).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the select line connection teachings of Chuang et al. in the fingerprint display device taught by the combination of Yamazaki et al., Lin et al., Kagawa et al. and Mollov et al.  The motivation to combine would have been in order to eliminate the need for the select transistor thus saving circuit space and reducing cost and complexity of the circuit.

Regarding claim 23, please refer to the rejection of claim 18, and furthermore Iwamoto et al. also disclose the first connection end of the reset switch transistor is connected to the third voltage (Kagawa et al.: Figure 5 shows a first end of 33 is connected to V-rst [third voltage in combination]).

Regarding claim 24, this claim is rejected under the same rationale as claim 19.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 2002/0052192) in view of Lin et al. (US 2019/0180667) and further in view of Kagawa et al. (US 2008/0297615), Mollov et al. (US 2008/0094378), Chuang et al. (US 2010/0091162) and Taghibakhsh (US 2019/0079186).

Regarding claim 22, this claim is rejected under the same rationale as claim 3.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 2002/0052192) in view of Lin et al. (US 2019/0180667) and further in view of Kagawa et al. (US 2008/0297615), Mollov et al. (US 2008/0094378), Chuang et al. (US 2010/0091162) and Iwamoto et al. (US 2010/0213351).

Regarding claim 25, this claim is rejected under the same rationale as claim 20.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941. The examiner can normally be reached Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
12 April 2022